Case 18-14958-jkf       Doc 54    Filed 07/08/19 Entered 07/08/19 19:07:05             Desc Main
                                  Document      Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   (PHILADELPHIA)
In re:                                   :
                                         : Case No.: 18-14958
Christopher J Fraser                     : Chapter 13
                                         : Judge Jean K. FitzSimon
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                         :
Wells Fargo Bank, N.A., d/b/a Wells      : Date and Time of Hearing
Fargo Auto                               : Place of Hearing
                               Movant, : July 31, 2019 at 09:30 a.m.
       vs                                :
                                         : U.S. Bankruptcy Court
Christopher J Fraser                     : 900 Market Street, Courtroom #3
                                         : Philadelphia, PA, 19107
Scott Waterman                           :
                              Respondents.

   MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT WELLS
  FARGO BANK, N.A., D/B/A WELLS FARGO AUTO TO REPOSSESS 2014 MAZDA
                    MAZDA 3 VIN# JM1BM1V71E1212075

        Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto (the "Creditor") moves this Court,

under Bankruptcy Code §§ 361, 362, 363, and other sections of Title 11 of the United States

Code, and under Federal Rules of Bankruptcy Procedure 4001 and 6007 for an order

conditioning, modifying, or dissolving the automatic stay imposed by Bankruptcy Code § 362

and avers as follows:

        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.     Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

        3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.




19-022783_RKS
Case 18-14958-jkf       Doc 54     Filed 07/08/19 Entered 07/08/19 19:07:05              Desc Main
                                   Document      Page 2 of 5


       4.      Christopher J Fraser (''Debtor'') filed a voluntary petition for relief under Chapter

7 of the Bankruptcy Code on July 27, 2018, the voluntary petition converted under Chapter 13 of

the Bankruptcy Code on September 27,2018 ("Petition").

       5.      Debtor is currently obligated to Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto,

under the terms of a certain Retail Installment Sale Contract - Simple Finance Charge (with

Arbitration Provision), dated October 6, 2017, in the original principal amount of $11,952.00

executed by Debtor (hereinafter "Contract") for the purchase of a 2014 Mazda Mazda 3, VIN#

JM1BM1V71E1212075 (the “Collateral”), attached hereto as Exhibit “A”.

       6.      As security for repayment of the Note, Debtor caused the title to the Collateral to

be delivered to Creditor. As a result, Creditor is the holder of a security interest encumbering the

Collateral. A copy of the Commonwealth of Pennsylvania Certificate of Title for a Vehicle

(the“Title”) is attached hereto as Exhibit “B”.

       7.      Creditor’s best information is that there is no other entity claiming a lien on the

Collateral.

       8.      Debtor is in default by failing to make payments as required by the Contract. The

loan is post-petition due for August 2018 through June 2019, for a total post-petition default of

$3,196.38.

       9.      The total loan balance due to Creditor is $12,213.71, as of the June 12,2019.

       10.     The value of the Collateral is $10,000.00 according to the NADA Used

Cars/Trucks value. A copy of the NADA Used Cars/Trucks value is attached as Exhibit “C”.

       11.     Debtor has no equity in the Collateral and the Collateral is not needed by Debtor

for reorganization. Based upon the lack of equity in the Collateral, Creditor asserts that it is

burdensome and of inconsequential value and benefit to the estate.



19-022783_RKS
Case 18-14958-jkf       Doc 54     Filed 07/08/19 Entered 07/08/19 19:07:05            Desc Main
                                   Document      Page 3 of 5


       12.     The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto in the Collateral,

pursuant to Section 362(d)(1).

       WHEREFORE, Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto respectfully requests

this Honorable Court to enter an order terminating the Automatic Stay as it affects the interest of

Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto in the Collateral of the Debtor specifically

identified in the Contract, and granting such other relief as this Honorable Court may deem just.


                                                     Respectfully submitted,

                                                     /s Karina Velter
                                                     Karina Velter, Esquire (94781)
                                                     Adam B. Hall (323867)
                                                     Sarah E. Barngrover (323972)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     Telephone: 614-220-5611
                                                     Fax: 614-627-8181
                                                     Attorneys for Creditor
                                                     The case attorney for this file is Karina
                                                     Velter.
                                                     Contact email is kvelter@manleydeas.com




19-022783_RKS
Case 18-14958-jkf      Doc 54     Filed 07/08/19 Entered 07/08/19 19:07:05              Desc Main
                                  Document      Page 4 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 18-14958
Christopher J Fraser                    : Chapter 13
                                        : Judge Jean K. FitzSimon
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A., d/b/a Wells     :
Fargo Auto                              : Date and Time of Hearing
                                          Place of Hearing
                               Movant, : July 31, 2019 at 09:30 a.m.
       vs                               :
                                        :
Christopher J Fraser                    : U.S. Bankruptcy Court
                                        : 900 Market Street, Courtroom #3
Scott Waterman                          : Philadelphia, PA, 19107
                             Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay to permit Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto to repossess 2014

Mazda Mazda 3, VIN# JM1BM1V71E1212075 was served on the parties listed below via

e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   Scott Waterman, Chapter 13 Trustee, Chapter 13 Trustee, 2901 St. Lawrence Ave., Reading,
   PA 19606

   Brad J. Sadek, Attorney for Christopher J Fraser, Sadek and Cooper, 1315 Walnut Street,
   Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com
                                                                                      8 2019:
The below listed parties were served via regular U.S. Mail, postage prepaid, on June ___,

   Christopher J Fraser, 3448 Ryan Avenue, First Floor, Philadelphia, PA 19136

   Christopher John Fraser, 1970 Veterans HWY, Apt H1, Levittown, PA 19056




19-022783_RKS
Case 18-14958-jkf   Doc 54   Filed 07/08/19 Entered 07/08/19 19:07:05      Desc Main
                             Document      Page 5 of 5



        July 8, 2019
DATE: ______________________
                                               /s Karina Velter
                                            Karina Velter, Esquire (94781)
                                            Adam B. Hall (323867)
                                            Sarah E. Barngrover (323972)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




19-022783_RKS
